The conviction is for the unlawful possession of intoxicating liquors for the purpose of sale in a dry area. The punishment assessed is a fine of $100.00.
No notice of appeal appears in the record, in the absence of which this court is without jurisdiction to consider the case. See Art. 827, C. C. P., and cases cited in Vernon's Ann. Tex. C. C. P., Vol. 3, note 2; also Branch's Ann. Tex. P. C., sec. 588, and cases cited.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 346